DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


IT is noted that claims 1-20 are considered eligible subject matter.  The claims do not claim an abstract idea, but even if they did, there is evidence of a practical application: character recognition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 12 and 19 recite the limitation “the character” in the last line.  IT is unclear which character the applicant is referring to, please keep terms consistent if referring to the “candidate character”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5,8,9,10,13,16,17,18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent NO. 6654487 (Downs, Jr) in view of U.S. Patent NO. 5341438 (Clifford).
Regarding claim 9, Downs, Jr discloses a apparatus comprising: a processor and a non-transitory memory including program code (fig. 4, item 62, col. 7, lines 50-51), the non-transitory memory and the program code configured to, with the processor, cause the apparatus to at least: identify a candidate character for optical character recognition (fig. 5, item 68, fig. 6, item 80, identifies the MICR line with candidate characters); select a template from a plurality of templates to cast over the candidate character (col 12, lines 7-9), wherein the template comprises a template set of centerline points (fig. 10); determine an assigned score for the selected template based on the template set of centerline points, the total score (col 12, lines 9-11);  24 H0057776 (066849/536182)identify a preferred template from the plurality of templates having a matching template assigned score by comparing the 
Downs, Jr does not disclose expressly a matching score is the highest score from the plurality of templates by comparing the assigned score of the selected template to a score for at least another template of the plurality of templates.
Clifford discloses a matching score is the highest score from the plurality of templates by comparing the assigned score of the selected template to a score for at least another template of the plurality of templates (col. 7, lines 29-42).
Downs, Jr and Clifford are combinable because they are from the same field of endeavor, i.e. character recognition.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to select the template with the highest score.
The suggestion/motivation for doing so would have been to provide a more robust apparatus by considering all the templates.
Therefore, it would have been obvious to combine the apparatus of Downs, Jr with the highest score of Clifford to obtain the invention as specified in claim 9.
Claim 17 is rejected for the same reasons as claim 9.  Thus, the arguments analogous to that presented above for claim 9 are equally applicable to claim 17.  Claim 17 distinguishes from claim 9 only in that it is a computer readable medium claim.  Since Downs, Jr discloses a computer readable medium (fig. 4, item 62), prior art applies.  
Regarding claim 1, Downs, Jr discloses a method comprising: identifying a candidate character for optical character recognition (fig. 5, item 68, fig. 6, item 80, identifies the MICR line with candidate characters); selecting a template from a plurality of templates to cast over the candidate character (col 12, lines 7-9), wherein the template comprises a template set of centerline points (fig. 10); determining an assigned score for the selected template based on the template set of centerline points, the total score (col 12, lines 9-11);  24 H0057776 (066849/536182)identifying a preferred template from the plurality of templates having a matching template assigned score by comparing the assigned score of the selected template to a threshold (col. 12, lines 62-67); and using the preferred template to identify the candidate character (col. 12, lines 59-62).  Clifford discloses a matching score is the highest score from the plurality of templates by comparing the assigned score of the selected template to a score for at least another template of the plurality of templates (col. 7, lines 29-42).
Regarding claim 2, Downs, Jr discloses determining, using the processor, the assigned score for the selected template further comprises: determining positions of the plurality of centerline points with respect to a principal tracing path of the candidate character by finding matching points of the centerline points and all the points of the candidate character which includes the principal tracing path (col. 12, lines 7-12); and calculating the assigned score based on the determined positions of the plurality of centerline points (col. 12, lines 6-12).  
Regarding claim 5, Downs, Jr discloses the assigned score for the selected template further comprises: conducting a template matching analysis for the plurality of centerline points; and calculating the assigned score based on the template matching analysis (col. 12, lines 6-14).  
Regarding claim 8, Downs, Jr discloses conducting the template matching analysis further comprises counting a number of points overlapping with the candidate character (col. 12, lines 8-12).  
Claims 10, 13 and 16 are rejected for the same reasons as claims 2, 5 and 8, respectively.  Thus, the arguments analogous to that presented above for claims 10, 13 and 16 are equally applicable to claims 2, 5 and 8.  Claims 2, 5 and 8 distinguish from claims 10, 13 and 16 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims 18 and 20 are rejected for the same reasons as claims 2 and 5, respectively.  Thus, the arguments analogous to that presented above for claims 2 and 5 are equally applicable to claims 18 and 20.  Claims 18 and 20 distinguish from claims .  
	
Claims 3 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Downs, Jr in view of Clifford, and further in view of U.S. Patent No. 6081621 (Ackner).
Regarding claim 3, Downs, Jr (as modified by Clifford) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  Downs, JR discloses that the centerline points are from the template (fig. 10).
Downs, Jr (as modified by Clifford) does not disclose expressly calculating the assigned score further comprises calculating a proximity of the template to a center of the principal tracing path.
Ackner discloses calculating the assigned score for matching templates further comprises calculating a proximity of the template to a center of the principal tracing path by comparing the centroids (col. 12, lines 53-65).
Downs, Jr (as modified by Clifford) & Ackner are combinable because they are from the same field of endeavor, i.e. character recognition.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to compare the proximities of the center.
The suggestion/motivation for doing so would have been to provide a more robust system by aligning the characters for optimal matching.
Therefore, it would have been obvious to combine Downs, Jr (as modified by Clifford) with centroid matching of Ackner to obtain the invention as specified in claim 3.
Claim 11 rejected for the same reasons as claim 3.  Thus, the arguments analogous to that presented above for claim 3 are equally applicable to claim 11.  Claim .  

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Downs, Jr in view of Clifford, and further in view of U.S. Patent No. 5737196 (Yair et al)
Regarding claim 4, Downs, Jr (as modified by Clifford) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.
Downs, Jr (as modified by Clifford) does not disclose expressly calculating the assigned score further comprises calculating a distance of the plurality of centerline points to one or more boundaries of the character. 
Yair et al discloses in finding the characterization of a skeletonized character (and therefore a template of Downs, Jr, and thus part of finding the assigned score), comprises calculating a distance of the plurality of centerline points to one or more boundaries of the character, (col 4, lines 55-65).
Downs, Jr (as modified by Clifford) & Yair et al are combinable because they are from the same field of endeavor, i.e. character recognition.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to characterize the depth as well.
The suggestion/motivation for doing so would have been to provide a more robust system by considering more data besides the skeleton.
Therefore, it would have been obvious to combine Downs, Jr (as modified by Clifford) with the distance of Yair et al to obtain the invention as specified in claim 4.
Claims 12 and 19 are rejected for the same reasons as claim 4.  Thus, the arguments analogous to that presented above for claim 4 are equally applicable to claims 12 and 19.  Claims 12 and 19 distinguish from claim 4 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Allowable Subject Matter
Claims 6, 7, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 14 contain allowable subject matter regarding conducting the template matching analysis further comprises counting a number of points that overlap with the candidate character and calculating a distance from each of the number of points that overlap with the candidate character to a boundary of the candidate character.  
Claims 7 and 15 contain allowable subject matter regarding conducting the template matching analysis further comprises: determining points that overlap with the candidate character; and calculating a distance from each of the determined points that overlap with the candidate character to a boundary of the candidate character.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        12/17/2019